ORDER

PER CURIAM.
AND NOW, this 5th day of September, 2013, the Application for Leave to File Original Process is GRANTED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests extraordinary relief, it is DENIED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests mandamus relief, it is GRANTED. The lower court is directed to address Petitioner’s pending PCRA petition within 90 days of this order, including determining whether Petitioner is entitled to court-appointed counsel.